Title: To George Washington from Tobias Lear, 25 March 1796
From: Lear, Tobias
To: Washington, George


          
            March 25th 1796.
          
          Afflicted as I am, I have thought it my duty to write the enclosed, which will communicate an event that must be

distressing to you, my dear friend, as well as to myself. The partner of my life is no more! And I am too much distressd at this moment to add more than to assure you that tho my life now is not worth preserving, yet as it is, it is most sincerely & devotedly your’s
          
            Tobias Lear.
          
        